Exhibit 10.1.g

Third Amendment to Guaranty

          This Third Amendment to Guaranty (the "Second Amendment") is made and
entered into as of May 30, 2003, by and between Great Plains Energy Incorporated
(the "Guarantor") and Coral Power, L.L.C. (the "Creditor"), and, each a "Party"
and collectively the "Parties".

          Witnesseth:

          Whereas, Guarantor issued a certain guaranty dated as of September 12,
2002 in favor of Creditor relating to certain agreements or contracts between
Strategic Energy, L.L.C. ("Strategic") and the Creditor, which guaranty was
amended by that certain First Amendment to Guaranty and Second Amendment to
Guaranty dated as of March 7, 2003, and May 9, 2003, respectively (as so
amended, the "Guaranty"), and

          Whereas, Guarantor and Creditor wish to further amend the Guaranty as
set forth below.



          Therefore, in consideration of the premises and of the mutual
agreements herein contained, the receipt and sufficiency of which is
acknowledged by Guarantor and Creditor, the Parties agree as follows:

          Section 1.  Amendment of Section 11(b). Section 11(b) of the Guaranty
is hereby amended in its entirety to read as follows:

"(b)     Guarantor's aggregate liability to Creditor under this Guaranty is
limited to and shall not exceed Twelve Million Two Hundred Thousand Dollars
($12,200,000)."

          Section 2.  Effectiveness of Amendment. This Third Amendment shall be
effective as of the date first above written. Except as specifically amended
herein, the Guaranty shall remain in full force and effect in accordance with
its terms.

          In witness whereof, the Parties have signed this Third Amendment as of
the date first written above.



Great Plains Energy Incorporated



/s/Andrea F. Bielsker



Andrea F. Bielsker

Senior Vice President - Finance, Chief

Financial Officer and Treasurer

 

Coral Power, L.L.C.



By:  



Name:  

Title:  



